CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Stephen Apollo, of Alpine and, Michael Gross, respondent’s counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Stephen Apollo of Alpine, admitted to practice in this State in 1967, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Stephen Apollo is hereby restrained and enjoined from practicing law during the period of suspension.
3. Stephen Apollo shall comply with R.l:20-20, governing suspended, disbarred or resigned attorneys.
4. Stephen Apollo shall not disburse any funds from either his Attorney Trust Account No. 4380001093 at the NatWest National Bank or his Attorney Business Account No. 150003492 at Midland Bank & Trust.
I hereby agree to the form and entry of this Consent Order.
/a/ Stephen Apollo
Stephen Apollo, Esq.,
Respondent
*537/s/ Michael Gross
Michael Gross, Esq.,
Respondent’s Counsel
/s/ David E. Johnson, Jr.
David E. Johnson, Jr.,
Director
Office of Attorney Ethics